       DEREK R. COURNOYER, ESQ.                        GARY D. MARINOSCI, ESQ.                         DAVID M. BENGS, ESQ.
                Admitted in FL & RI                           Admitted in RI & MA                           Admitted in IN & MI


         CHAD A. MORRONE, ESQ.                                                                         DAVID V. NOYCE, ESQ.
                Admitted in MA & CT                                                                         Admitted in KS & MO


         JOSEPH M. DOLBEN, ESQ.                      CHRISTOPHER K. BAXTER, ESQ.                    DIANA A. CARPINTERO, ESQ.
              Admitted in NH, MA & RI                     Admitted in AR, TX, GA & NY                          Admitted in IL



January 23, 2020

The Honorable Katherine M. Perhach
517 East Wisconsin Ave.
Milwaukee, WI 53202


Re: Letter to Renew Motion for Relief
    Charles Andrew Hoffkins and Suzanna Marie Hoffkins
    Case No. 15-30114-kmp
    Chapter 13


Dear Judge Perhach,

        On December 4, 2015, this court entered an Order Approving Stipulation (DE 37), providing for
a renewal of the Motion for Relief from Stay filed by BSI as the authorized servicer for US Bank Trust
National Association as Trustee of Cabana Series III Trust (“US Bank”) a corporation organized and
existing under the laws of the United States of America, in the event of a future default in payments by
the debtors.

        We now wish to renew that Motion. As of January 22, 2020, the post-petition mortgage
payments are due for October 01, 2019 through January 01, 2020, each in the amount of $1,585.54,
minus suspense of $862.44, in the total amount of $5,479.72. By this letter, we are informing the
parties listed below of the default. If any party wishes to object to this renewed Motion, they must file
a written objection with the court within 14 days of the date of this letter. In the case an Objection is
filed, we request that the matter be set for hearing. In the absence of a timely objection, we will submit
an Affidavit of No Objection and proposed Order granting the Motion.

                                                                                        Very Truly Yours,

                                                                                        /s/Michael Dimand
                                                                                        Attorney for Secured Creditor


134 N LaSalle St., Ste 1900, Chicago, IL 60602                                          Phone:(312)940-8580 Facsimile: (401) 262-2114
275 West Natick Road, Suite 500, Warwick, RI 02886                                      Phone: (401) 234-9200; Facsimile: (401) 398-2594



                        Case 15-30114-gmh               Doc 117            Filed 01/24/20          Page 1 of 4
                                                CERTIFICATE OF SERVICE

          The undersigned certifies that the above instrument was filed electronically with the Court on
January 23, 2020, and that he has determined that the following person(s) are registered with the Court
for electronic filing, and, therefore, will be sent a copy of the pleading by the Court:

Scott Lieske
Chapter 13 Trustee
ecf@chapter13milwaukee.com

Anton B. Nickolai, William Patrick Nickolai,
Attorney for Debtors
anton@nickolailaw.com and bill@nickolailaw.com

U.S. Trustee
ustpregion11.mi.ecf@usdoj.gov



          I further certify that on January 23, 2020, I deposited a copy of the foregoing in a U.S. Post
Office Box, enclosed in an envelope with proper postage pre-paid, and addressed to the following in
the manner set forth:

          Charles Andrew Hoffkins
          705 Cobb Road
          Elkhorn, WI 53121

          Suzanna Marie Hoffkins
          705 Cobb Road
          Elkhorn, WI 53121
                                                                   /s/Michael Dimand
                                                                   Marinosci Law Group, P.C.
          Marinosci Law Group, P.C.
          134 N. LaSalle Street; Suite 1900
          Chicago, IL 60602
          312-940-8580; (f) 401-262-2114
          ILWIBK@mlg-defaultlaw.com




134 N LaSalle St., Ste 1900, Chicago, IL 60602                           Phone:(312)940-8580 Facsimile: (401) 262-2114
275 West Natick Road, Suite 500, Warwick, RI 02886                       Phone: (401) 234-9200; Facsimile: (401) 398-2594



                      Case 15-30114-gmh              Doc 117   Filed 01/24/20       Page 2 of 4
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 3, 2015
                                                         Susan V. Kelley
                                                         Chief United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


IN RE                                                  Chapter: 13
Charles Andrew Hoffkins aka CA Hoffkins and
Suzanna Marie Hoffkins aka Susan Marie Hoffkins        Case No. 15-30114-svk
aka Suzanna M. Schultz

        Debtors.

   ORDER PURSUANT TO HEARING UPON MOTION OF THE BANK OF NEW YORK
MELLON TRUST COMPANY, NATIONAL ASSOCIATION FKA THE BANK OF NEW YORK
 TRUST COMPANY, N.A. AS SUCCESSOR TO JPMORGAN CHASE BANK, AS TRUSTEE
FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED
    PASS-THROUGH CERTIFICATES, SERIES 2003-RS11 FOR RELIEF FROM THE
                  AUTOMATIC STAY AND ABANDONMENT

        Pursuant to the motion of The Bank of New York Mellon Trust Company, National Association

fka The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee for

Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series

2003-RS11 the current mortgagee of record, its successors, servicing agents and/or assignees (hereinafter

collectively and at all times material hereto “the movant”) for an order for relief from the automatic stay

and abandonment with respect to the property located at 705 Cobb Rd, Elkhorn, WI 53121-9475, this

matter was heard on December 1, 2015, the movant appearing through its counsel, Gray & Associates,

L.L.P., by Jay Pitner, and the debtor(s) appearing through Nickolai & Poletti, LLC, by Anton B. Nickolai,

Drafted by:

Jay Pitner
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: jpitner@gray-law.com
               Case
               Case15-30114-gmh
                    15-30114-kmp Doc
                                 Doc117  Filed12/04/15
                                     37 Filed  01/24/20                       Page13of
                                                                              Page   of24
and Christopher Schimke appearing on behalf of the Chapter13 trustee and upon the arguments and

statements of counsel and all the files, records and proceedings herein,

        IT IS HEREBY ORDERED that the motion is denied subject to the following terms and

provisions of this order.

         IT IS FURTHER ORDERED that commencing in December 2015, the debtors shall make all

monthly mortgage payments to the movant in sufficient time to be received on or before the 16th day of

each month in which each such payment is due. In the event any such payment is not received in a

timely manner, counsel for the movant may request by letter another hearing upon the motion for relief

from the automatic stay and abandonment.

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $1,258.85 and payments shall be made to the movant at Ocwen Loan Servicing, LLC, 1661

Worthington Road, Suite 100 West Palm Beach, FL 33409.



                                                   #####




               Case
               Case15-30114-gmh
                    15-30114-kmp Doc
                                 Doc117  Filed12/04/15
                                     37 Filed  01/24/20                    Page24of
                                                                           Page   of24
